BARNARD, P. J.
There is no proof of neglect upon the part of the master. The plaintiff was an employe whose place was in the hold of a steamship. His duty was to fill the buckets with short bars of iron. The loaded bucket was raised by steam. When the bucket reached the top of the combings of the top hatch, it was, by another employe, pulled sideways and dumped on the dock. There is an entire absence of proof tending to show any defect in the appliance which was used. The bucket was strong, and the-rope sufficient. The only cause of the accident was' that the bucket was not raised sufficiently to clear the top of the' hatchway, and thereby the bucket was overturned. The method *305of unloading vessels was a common one. “It was an ordinary and customary way to unload heavy freight,” as was stated by the plaintiff upon the trial. The mode of using the hoistway apparatus was changed a little while before the accident. The bucket had, for some' reason, dumped its load. It was a common occurrence for the bucket to turn out its load if it hit anything. The cause of the accident- in question is not very clear to me from the evidence. The appliance was safe when it was properly used. The plaintiff was therefore properly nonsuited. Cregan v. Marston, 126 N. Y. 568, 27 N. E. Rep. 952. Exceptions overruled, and .judgment for defendant in the nonsuit, with costs. All concur.